This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-0954

                        In the Matter of the Civil Commitment of:
                                 Wayne Leonard Heinz.

                                Filed October 14, 2014
                                       Affirmed
                                 Cleary, Chief Judge

                            Hennepin County District Court
                              File No. 27-MH-PR-14-39


Kurt M. Anderson, Minneapolis, Minnesota (for appellant Wayne Leonard Heinz)

Michael O. Freeman, Hennepin County Attorney, John L. Kirwin, Assistant County
Attorney, Minneapolis, Minnesota (for respondent Hennepin County)


         Considered and decided by Cleary, Chief Judge; Worke, Judge; and Schellhas,

Judge.

                        UNPUBLISHED OPINION

CLEARY, Chief Judge

         Appellant Wayne Leonard Heinz, who was committed as a chemically dependent

person, seeks review of a district court order denying his motion to vacate an ex parte

prehearing order for a judicial hold and to strike certain content from an exhibit to the

commitment petition. We affirm.
                                         FACTS

       On January 13, 2014, a program manager with the Hennepin County Human

Services and Public Health Department filed a petition under oath to commit appellant as

a chemically dependent person.       The petition had two attachments: the prepetition

examiner’s report and an exhibit containing information taken from the prepetition

screening report, although there was no acknowledgment in the exhibit that the report

was the source of the information. The petitioner also filed the prepetition screening

report and a request for an ex parte prehearing order to hold appellant at a treatment

facility. The district court issued the ex parte hold order the same day. Later that day,

appellant filed a motion to vacate the hold order and to strike content from the exhibit to

the petition.

       On January 16, 2014, following appellant’s prehearing examination, the district

court held the preliminary hearing. Appellant waived his trial rights and agreed to

commitment as a chemically dependent person, with the understanding that he would be

transferred to a particular facility for inpatient treatment. The district court committed

appellant accordingly through July 16, 2014. The order also recognized that counsel had

stipulated that the issues appellant raised in his motion to vacate would survive the

settlement of the commitment petition (to provide respondent with sufficient time to

respond) and could be raised by appellant in the future.

       On April 11, 2014, the district court issued an order denying appellant’s motion to

vacate the ex parte hold order, and this appeal followed. This court issued an order

questioning jurisdiction, but allowed the appeal to proceed on the merits because


                                             2
appellant demonstrated that the issues he raised were too short in duration to be fully

litigated before being rendered moot and there was a reasonable expectation that he

would be subject to the same action again.

                                     DECISION

       When the facts are undisputed, we review de novo whether a seizure is justified by

the requisite cause. See State v. Burbach, 706 N.W.2d 484, 487 (Minn. 2005). Statutory

interpretation also raises a legal question subject to de novo review.             In re Civil

Commitment of Ince, 847 N.W.2d 13, 20 (Minn. 2014).

       A petitioner who has filed a petition for civil commitment with the district court

may ask the court to issue an ex parte order for a prehearing hold if the proposed patient

is likely to cause serious physical harm to himself or others; had failed to appear for a

mental-health examination or commitment hearing; or was being held on an emergency

medical hold. Minn. Stat. § 253B.07, subd. 2b (Supp. 2013). Here, respondent filed the

sworn petition with an attached exhibit containing information from the prepetition

screening report, although the exhibit did not acknowledge the report as the source of the

information. The district court held that the prepetition screener (whose report was also

sworn) may be the sole informant for the petition and that the statute does not prohibit the

petitioner from relying on details solely from the prepetition screening report.

       Appellant first asserts, and respondent does not dispute, that a hold order under

Minn. Stat. § 253B.07, subd. 2b constitutes a “seizure of the person for the purpose of the

Fourth Amendment.” See McCabe v. Life-Line Ambulance Serv., Inc., 77 F.3d 540, 544

(1st Cir. 1996) (stating that the Fourth Amendment applies to various civil proceedings,


                                             3
including involuntary commitment proceedings for dangerous persons suffering from

mental illness). As such, it “may be made only upon probable cause, that is, only if there

are reasonable grounds for believing that the person seized is subject to seizure under the

governing legal standard.” Villanova v. Abrams, 972 F.2d 792, 795 (7th Cir. 1992). Our

supreme court has held that a finding of “probable dangerousness” may reasonably be

required for a prehearing hold order, with the standard of dangerousness to be governed

by the relevant statutory standard. See State ex rel. Doe v. Madonna, 295 N.W.2d 356,

363-64 (Minn. 1980) (addressing predecessor commitment statute).

       Probable cause for a seizure must be supported by an oath or affirmation. U.S.

Const. amend. IV; Minn. Const., art. I, § 10. Here, although the program-manager affiant

signed the petition under oath, the attached exhibit was unsworn. Appellant contends that

the oath or affirmation requirement was not met because the sworn affiant did not have

personal or direct knowledge of his circumstances and relied only on hearsay.

       Respondent contends that a collective-information standard – which relies on

hearsay – may be used to assess whether an affiant petitioning for commitment made the

particularized showing of likely serious physical harm to the proposed patient or others,

just as a collective-information standard may be used in criminal cases to assess whether

there is probable cause for a seizure. Under the probable cause standard, “[t]he right to

act must be judged by the total knowledge of the police department.” State v. Radil, 288

Minn. 279, 283, 179 N.W.2d 602, 605 (1970). Thus, “[w]hen more than one officer is

involved in an investigation, Minnesota uses the ‘collective knowledge’ approach to




                                            4
determine whether probable cause existed.” State v. Riley, 568 N.W.2d 518, 523 (Minn.

1997) (quotation omitted).

       Appellant next asserts that the collective-information standard applies only to

warrantless searches and seizures, not to the issuance of a warrant or, in the case of a

commitment proceeding, a prehearing hold order. But caselaw makes it clear that in

assessing probable cause for a warrantless seizure, the measure is whether it is based on

“objective facts that could justify the issuance of a warrant by a magistrate.” State v.

Munson, 594 N.W.2d 128, 136 (Minn. App. 1999) (quotation omitted).               The same

standard applies when collective knowledge is used to provide probable cause. See

Radil, 288 Minn. at 283, 179 N.W.2d at 605. There is no bar to using collective

knowledge to support a request for an ex parte prehearing hold order.

       Appellant also contends that when an affiant relies on hearsay, as here, a sworn

affiant must also provide information as to the veracity of the informant and the basis for

the knowledge of the hearsay. See State v. Jenkins, 782 N.W.2d 211, 223 (Minn. 2010)

(citing Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 2332 (1983)). Appellant

argues that this standard was not met because neither the petition nor the exhibit to the

petition indicates that the petitioner undertook any independent investigation of the case.

       This argument has been raised in a challenge to a complaint for insufficient

probable cause, where the signing complainant, a paralegal, had no personal knowledge

of the facts asserted in the complaint, which alleged the appellant had been speeding, and

the complaint did not show how the complainant obtained the information. State v.

Wood, 845 N.W.2d 239, 243 (Minn. App. 2014), review denied (Minn. June 17, 2014).


                                             5
This court upheld the complaint because it provided facts concerning the date and

location of the offense, the source of the signing complainant’s belief (a licensed peace

officer who observed defendant speeding and following too closely), and the basis for the

belief she was speeding, a laser device. Id. at 244.

       In this case, although the exhibit to the petition for commitment contains extensive

hearsay statements supporting the likelihood that serious physical harm would occur if

appellant was not held, the petition does not identify the affiant’s source for these

statements. The best practice for petitions for commitment would be for the affiant to

provide the source of the hearsay statements, which, in this case, was the prepetition

screening report. Here, because the prepetition screening report was filed along with the

petition, the court was supplied with the source of affiant’s information.

       Finally, appellant contends that the use of the information from the prepetition

screening report to support the petition was improper because of statutory limitations on

the use of the prepetition screening report. “The prepetition screening report is not

admissible as evidence except by agreement of counsel or as permitted by this chapter or

the rules of court and is not admissible in any court proceedings unrelated to the

commitment proceedings.” Minn. Stat. § 253B.07, subd. 1(b) (2012). The district court

held that the inclusion of statements in the petition, regardless of their source, does not

necessarily make them admissible as evidence, until proven in court pursuant to the

Minnesota Rules of Evidence and relevant case law. The district court’s ruling is correct.

Respondent was not using the report as evidence, but to provide probable cause for the




                                             6
prehearing hold. Consequently, it was properly used to support the request for the ex

parte prehearing hold.

      Affirmed.




                                         7